Murdock,
dissenting: The Board heretofore decided in this case that it had no jurisdiction because the alleged deficiency notice was not a deficiency notice within the meaning of section 274 of the Revenue Act of 1924. The Court of Appeals of the District of Columbia reversed the Board on this point and remanded the case. It thereafter developed that the petitioner was adjudicated a bankrupt on April 13, 1923. The taxes are for the year 1921. Section 282 (a) of the Revenue Act of 1926 applies. This question was not presented to the Court of Appeals, and in my opinion, we should hold that we have no jurisdiction because section 282 (a) provides that no petition for redetermination shall be filed with the Board after the adjudication of bankruptcy or the appointment of a receiver. Cf. Plains Buying & Selling Association, 5 B. T. A. 1147.